UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51214 Prudential Bancorp, Inc. of Pennsylvania (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 68-0593604 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1834 Oregon Avenue Philadelphia, Pennsylvania Zip Code (Address of Principal Executive Offices) (215) 755-1500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practical date:as of February 1, 2013, 10,023,495 shares were issued and outstanding. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION: Item 1. Consolidated Financial Statements Unaudited Consolidated Statements of Financial Condition December 31, 2012 and September 30, 2012 2 Unaudited Consolidated Statements of Operations for the Three Months Ended December 31, 2012 and 2011 3 Unaudited Consolidated Statements of Comprehensive Income for the Three Months Ended December 31, 2012 and 2011 4 Unaudited Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended December 31, 2012 and 2011 5 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2012 and 2011 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 43 PART II OTHER INFORMATION Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 44 SIGNATURES 46 1 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION December 31, September 30, (Dollars in Thousands) ASSETS Cash and amounts due from depository institutions $ $ Interest-bearing deposits Total cash and cash equivalents Investment and mortgage-backed securities available for sale (amortized cost—December 31, 2012, $64,863; September 30, 2012, $64,030) Investment and mortgage-backed securities held to maturity (estimated fair value—December 31, 2012, $81,973; September 30, 2012, $66,401) Loans receivable—net of allowance for loan losses (December 31, 2012, $2,081; September 30, 2012, $1,881) Accrued interest receivable Real estate owned Federal Home Loan Bank stock—at cost Office properties and equipment—net Bank owned life insurance Prepaid expenses and other assets Deferred tax asset-net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advances from Federal Home Loan Bank Accrued interest payable 25 Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued - - Common stock, $.01 par value, 40,000,000 shares authorized, issued 12,563,750;outstanding - 10,023,495 at December 31, 2012 and September 30, 2012 Additional paid-in capital Unearned ESOP shares ) ) Treasury stock, at cost: 2,540,255 shares at December 31, 2012 andSeptember 30, 2012 ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to unaudited consolidated financial statements. 2 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended December 31, (Dollars in Thousands Except Per Share Amounts) INTEREST INCOME: Interest on loans $ $ Interest on mortgage-backed securities Interest and dividends on investments Interest on interest-bearing deposits 34 25 Total interest income INTEREST EXPENSE: Interest on deposits Interest on borrowings - 1 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES - NET INTEREST INCOME AFTER PROVISIONFOR LOAN LOSSES NON-INTEREST INCOME: Gain on sale of mortgage-backed securities available for sale 16 - Gain on sale of real estate owned 10 - Fees and other service charges 97 Total other-than-temporary impairment losses ) ) Portion of losses recognized in othercomprehensive income, before taxes 6 Net impairment losses recognized in earnings ) ) Other 93 Total non-interest income NON-INTEREST EXPENSE: Salaries and employee benefits Data processing Professional services Office occupancy 97 98 Depreciation 86 84 Payroll taxes 71 64 Director compensation 98 Real estate owned expenses Federal Deposit Insurance Corporation insurance Other Total non-interest expense INCOME BEFORE INCOME TAXES INCOME TAXES: Current expense 53 Deferred expense (benefit) ) Total income tax expense NET INCOME $ $ BASIC EARNINGS PER SHARE $ $ DILUTED EARNINGS PER SHARE $ $ See notes to unaudited consolidated financial statements. 3 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three months ended December 31, (Dollars in Thousands) Net income $ $ Unrealized holding loss on available-for-sale securities ) ) Tax effect 35 Reclassification adjustment for net gains realized in net income ) - Tax effect 5 - Reclassification adjustment for other than temporary impairment losses on debt securities 14 37 Tax effect (5
